Appeal from a decision of the Unemploy*741ment Insurance Appeal Board, filed March 19, 1996, which, upon reconsideration, adhered to its previous decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a health club employee for the employer hotel chain until he was discharged in July 1991 due to his unauthorized absence from work despite prior warnings. We find substantial evidence to support the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. An employee’s unauthorized absence from work has been found to constitute disqualifying misconduct (see, Matter of Ponce [Hudacs], 209 AD2d 756, 757) as has the failure to follow established procedures regarding notification of absences (see, Matter of Caravan [Hartnett], 179 AD2d 972). Claimant’s assertion that he appropriately notified his employer regarding the absence raised an issue of credibility which was within the province of the Board to resolve (see, Matter of Franco [Hudacs], 207 AD2d 577).
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.